Case 7:19-cv-00299-MFU-PMS Document 20 Filed 10/08/20 Page 1 of 10 Pageid#: 1027
                                                                                     CLERK'S OFF/c- U
                                                                                            AT ROA\o~D~ST. COURT
                                                                                                 FILED '   I\

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

   TRACYP.,                                            )
                                                       )
          Plaintiff                                    ) Civil Action No. 7:19-CV-299
                                                       )
   v.                                                  )
                                                       )
   ANDREW SAUL, Commissioner of                        )
   Social Security,                                    ) By: Michael F. Urbanski
                                                       ) Chief United States District Judge
                                                       )
          Defendant                                    )

                                  MEMORANDUM OPINION

          This social security disability appeal was referred to the Honorable Pamela Meade

   Sargent, United States Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for proposed

   findings of fact and a recommended disposition. The magistrate judge filed a report and

   recommendation (R&R) on September 15; 2020, recommending that plaintiff Tracy P.'s

   (Tracy) motion for summary judgment be granted in part, the Commissioner's motion for

   summary judgment be denied, and the case be remanded for further administrative

   proceedings. The Commissioner of Social Security has filed objections to the report and this

   matter is now ripe for the court's consideration.

   I. Background

          Tracy filed an application for disability insurance benefits on April 28, 2015, alleging a

   disability onset date of April 18, 2015. R. 45. She was 49 years old at the alleged onset date. R.

   55. The   AIJ   found that Tracy had the severe impairments of degenerative disc disease,

   fibromyalgia, and neuropathy, and a non-severe mental impairment of depression. R. 47-48.
Case 7:19-cv-00299-MFU-PMS Document 20 Filed 10/08/20 Page 2 of 10 Pageid#: 1028




             The ALJ determined that Tracy had the residual functional capacity (RFC) to do light

   work with the additional limitations of being able to push and pull with the upper extremities

   occasionally, and stoop, kneel, crouch, and crawl occasionally. She could bilaterally reach in

   any direction, handle, and finger occasionally. R. 49-50. The ALJ concluded that there was

   work in the economy that Tracy could perform and she therefore was not disabled. R. 53-55.

   The Appeals Council denied Tracy's request for review, making the ALJ decision the final

   decision of the Commissioner. R. 1. 1

             This lawsuit followed. The magistrate judge found that additional evidence submitted

   to the Appeals Council served as a basis for a sentence six remand pursuant to 42 U.S.C. §

   405(g). ECF No. 18 at 20. The Commissioner objects to the magistrate judge's finding that

   the additional evidence submitted to the Appeals Council constitutes new and material

   evidence.

   II. Standard of Review of Magistrate Judge Decision

             The objection requirement set forth in Rule 72(b) of the Federal Rules of Civil

   Procedure2 is designed to "train[ ] the attention of both the district court and the court of

   appeals upon only those issues that remain in dispute after the magistrate judge has made

   findings and recommendations." United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007)

   (citing Thomas v. Arn, 474 U.S. 140, 147-48 (1985)). An objecting party must do so "with




   1 Tracy subsequently was found disabled as ofJanuary 11, 2018. ECF No. 13-1. Accordingly, she seeks disability
   benefits in this action based on a finding of disability from her onset date of April 18, 2015 through January
   10, 2018.
   2 ''Within 14 days after being served with a copy of the recommended disposition, a party may serve and file

   specific written objections to the proposed findings and recommendations." Fed. R. Civ. P. 72(b).

                                                         2
Case 7:19-cv-00299-MFU-PMS Document 20 Filed 10/08/20 Page 3 of 10 Pageid#: 1029




   sufficient specificity so as reasonably to alert the district court of the true ground for the

   objection." Id. at 622.

          To conclude otherwise would defeat the purpose of requiring objections. We
          would be permitting a party to appeal any issue that was before the magistrate
          judge, regardless of the nature and scope of objections made to the magistrate
          judge's report. Either the district court would then have to review every issue in
          the magistrate judge's proposed findings and recommendations or courts of
          appeals would be required to review issues that the district court never
          considered. In either case, judicial resources would be wasted and the district
          court's effectiveness based on help from ·magistrate judges would be
          undermined.



          The district court must determine de novo any portion of the magistrate judge's report

   and recommendation to which a proper objection has been made. "The district court may

   accept, reject, or modify the recommended disposition; receive further evidence; or return the

   matter to the magistrate judge with instructions." Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §

   636(b)(1).

          If, however, a party '"makes general or conclusory objections that do not direct the

   court to a specific error in the magistrate judge's proposed findings and recommendations,"'

   de novo review is not required. Diprospero v. Colvin, No. 5:13-cv-00088-FDW-DSC, 2014

   WL 1669806, at *1 (W.D.N.C. 2014) (quoting Howard Yellow Cabs, Inc. v. United States, 987

   F. Supp. 469,474 (W.D.N.C. 1997) and Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)).

   "The court will not consider those objections by the plaintiff that are merely conclusory or

   attempt to object to the entirety of the Report, without focusing the court's attention on

   specific errors therein." Camper v. Comm'r of Soc. Sec., No. 4:08cv69, 2009 WL 9044111, at

   *2 (E.D. Va. 2009), affd, 373 F. App'x 346 (4th Cir.); see Midgette, 478 F.3d at 621 ("Section


                                                  3
Case 7:19-cv-00299-MFU-PMS Document 20 Filed 10/08/20 Page 4 of 10 Pageid#: 1030




   636(b)(1) does not countenance a form of generalized objection to cover all issues addressed

   by the magistrate judge; it contemplates that a party's objection to a magistrate judge's report

   be specific and particularized, as the statute directs the district court to review only 'those

   portions of the report or specified proposed findings or recommendations to which objection

   is made."') (emphasis in original). Such general objections ''have the same effect as a failure to

   object, or as a waiver of such objection." Moon v. BWX Technologies, 742 F. Supp. 2d 827,

   829 (W.D. Va. 2010), aff'd, 498 F. App'x 268 (4th Cir. 2012). See also Arn, 474 U.S. at 154

   ("[T]he statute does not require the judge to review an issue de novo if no objections are filed .

   . . .").

              Rehashing arguments raised before the magistrate judge does not comply with the

   requirement set forth in the Federal Rules of Civil Procedure to file specific objections. Indeed,

   objections that simply reiterate arguments raised before the magistrate judge are considered to

   be general objections to the entirety of the report and recommendation. See Veney v_. Astrue,

   539 F. Supp. 2d 841, 844-45 (W.D. Va. 2008). As the court noted in Veney:

              Allowing a litigant to obtain de novo review of her entire case by merely
              reformatting an earlier brief as an objection "mak[es] the initial reference to the
              magistrate useless. The functions of the district court are effectively duplicated
              as both the magistrate and the district court perform identical tasks. This
              duplication of time and effort wastes judicial resources rather than saving them,
              and runs contrary to the purposes of the Magistrates Act." Howard [v. Sec'y of
              Health & Human Servs.], 932 F.2d [505,] O509 [(6th Cir. 1991)].

   Veney, 539 F. Supp. 2d at 846. A plaintiff who reiterates her previously-raised arguments will

   not be given "the second bite at the apple she seeks;" instead, her re-filed brief will be treated

   as a general objection, which has the same effect as would a failure to object. Id.




                                                      4
Case 7:19-cv-00299-MFU-PMS Document 20 Filed 10/08/20 Page 5 of 10 Pageid#: 1031




   III. Judicial Review of Social Security Determinations

          It is not the province of a federal court to make administrative disability decisions.

   Rather, judicial review of disability cases is limited to determining whether substantial evidence

   s_upports the Commissioner's conclusion that the plaintiff failed to meet his burden of proving

   disability. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); see also Laws v.

   Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). In so doing, the court may neither undertake a

   de novo review of the Commissioner's decision nor re-weigh the evidence of record. Hunter

   v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992). Evidence is substantial when, considering the

   record as a whole, it might be deemed adequate to support a conclusion by a reasonable mind,

   Richardson v. Perales, 402 U.S. 389, 401 (1971), or when it would be sufficient to refuse a

   directed verdict in a jury trial. Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996).

          Substantial evidence is not a "large or considerable amount of evidence," Pierce v.

   Underwood, 487 U.S. 552, 565 (1988), but is more than a mere scintilla and somewhat less

   than a preponderance. Perales, 402 U.S. at 401; Laws, 368 F.2d at 642. "It means-and means

   only-'such relevant evidence as a reasonable mind might accept as adequate to support a

   conclusion."' Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019) (quoting Consolidated Edison

   Co. v. NLRB, 305 U.S. 197, 229 (1938)). If the Commissioner's decision is supported by

   substantial evidence, it must be affirmed. 42 U.S.C. § 405(g); Perales, 402 U.S. at 401.




                                                   5
Case 7:19-cv-00299-MFU-PMS Document 20 Filed 10/08/20 Page 6 of 10 Pageid#: 1032




   III. The Commissioner's Objections 3

           In Wilkins v. Sec'y Dep't Health and Human Servs., 953 F.2d 93, 96 (4th Cir. 1991),

   the Fourth Circuit held that "[t]he Appeals Council must consider evidence submitted with

   the request for review in deciding whether to grant review 'if the additional evidence is (a)

   new, (b) material, and (c) relates to the period on or before the date of the ALJ's decision."'

   (quoting Williams v. Sullivan, 905 F.2d 214,216 (8th Cir. 1990)). In addition, a claimant must

   show good cause for not submitting the evidence at least five days before the ALJ hearing. 20

   C.F.R. §§ 404.970, 416.1470. Evidence is considered new if it is not cumulative or duplicative

   of evidence already in the record. Wilkins, 953 F.2d at 96. Evidence is material if there is a

   reasonable probability that it would have changed the outcome. Id. Evidence may relate back

   to the period before the ALJ's decision even if it postdates the decision. Norris v. Colvin, 142

   F.Supp.3d 419,422 (D.S.C. 2015).

           The ALJ rendered his opinion finding Tracy not disabled on January 10, 2018. When

   Tracy sought review by the Appeals Council, she submitted a report from Robert B.

   Stephenson, M.D., dated February 14, 2018, R. 9-12; records from Wake Forest Baptist

   Medical Center dated October 18, 2017 through January 31, 2018, R. 13-41; and records from

   Carillon Clinic, dated June 14, 2017 through December 28, 2017, R. 61-190. The Appeals

   Council found that the evidence did not show a reasonable probability that it would change

   the outcome of the decision and did not exhibit the evidence. R. 2.




   3 Detailed facts about Tracy's impairments and medical and procedural history can be found in the report and
   recommendation (ECF No. 18) and in the administrative transcript (ECF No. 6) and will not be repeated here
   unless relevant to the disposition of the objections.

                                                        6
Case 7:19-cv-00299-MFU-PMS Document 20 Filed 10/08/20 Page 7 of 10 Pageid#: 1033




          The magistrate judge found that the report from Dr. Stephenson was new, because the

   examination was conducted in February 2018, nearly a month after the ALJ issued his

   determination. For the same reason, she found that good cause existed for Tracy not to have

   submitted it earlier. The magistrate judge further found that the evidence was material, because

   it addressed the same impairments that the ALJ found to be severe in Tracy's cases. Thus, she

   recommended remanding Tracy's case to the Commissioner pursuant to sentence six of 42

   U.S.C. § 405(g).

          The Commissioner asserts that the magistrate judge erred when she found that Tracy

   was entitled to a remand for consideration of new evidence. He argues that the evidence is not

   material or related to the time period prior to the ALJ's decision, because it took place a month

   after the ALJ issued his determination and at most, represents a worsening of Tracy's

   condition. In addition, the Commissioner argues that the evidence would not have changed

   the outcome of the ALJ's decision and that the Appeals Council properly denied review.

          A review of the Commissioner's objections shows that they are the same as the

   arguments raised in the Commissioner's supplemental brief submitted to the magistrate judge.

   Compare Def.'s Br., ECF No. 17 at 11-12 with Def.'s Objs, ECF No. 19 at 3-4. As discussed

   above, allowing a litigant to obtain de novo review of her entire case by merely reformatting

   an earlier brief as an objection makes the initial reference to the magistrate useless, wastes

   judicial resources, and runs contrary to the purposes of the Magistrates Act. Veney, 539

   F.Supp.2d at 509. Nevertheless, the court has reviewed the R&R and conclusions of the

   magistrate judge de novo.




                                                   7
Case 7:19-cv-00299-MFU-PMS Document 20 Filed 10/08/20 Page 8 of 10 Pageid#: 1034




          The court agrees with the magistrate judge's assessment that the evidence is new

   because it was produced after the ALJ issued his determination and also agrees that it relates

   back to the severe impairments found by the ALJ. In addition, the court finds that the evidence

   is material because, as discussed below, there is a reasonable probability that it would have

   changed the outcome of Tracy's case.

          The ALJ found that Tracy could do light work with additional limitations of being able

   to push and pull with the upper extremities occasionally, and stoop, kneel, crouch, and crawl

   occasionally. She could bilaterally reach in any direction, and handle, and finger occasionally.

   The ALJ specifically declined to adopt the opinion of a state agency physician that Tracy

   should avoid working around concentrated exposure to temperature extremes, noise, and

   vibration, and that she should avoid moderate exposure to hazards, such as machinery and

   heights, finding that the record did not support environmental limitations. R. 49-50, 53. In

   October 2017, the results of Tracy's skin biopsy were consistent with small fiber neuropathy

   and the magistrate judge noted that people affected with that condition may have a reduced

   ability to differentiate between hot and cold and in some individuals, pain attacks are triggered

   by cold or warm conditions. R. 888, 19-20, 32; ECF No. 18 at 12-13. When Dr. Stephenson

   examined Tracy on February 14, 2018, he recommended that she avoid working in cold and

   damp conditions because it aggravated her joint and muscle complaints R. 11-12. Because Dr.

   Stephenson's opinion was consistent with that of the state agency physician, it lends support

   to an additional RFC finding that Tracy should not work around temperature extremes.

          In addition, Dr. Stephenson's examination of Tracy showed that she moved slowly and

   stiffly, had diffuse tenderness in several muscle groups, multiple trigger points bilaterally,


                                                   8
Case 7:19-cv-00299-MFU-PMS Document 20 Filed 10/08/20 Page 9 of 10 Pageid#: 1035




   diffuse shoulder pain when she moved her arms above chest height, and decreased sensation
                  '
   of the three ulnar digits bilaterally, as well as a stocking distribution of decreased sensation in

   both feet. She also had difficulty heel or toe standing because of foot and back pain, as well as

   balance issues, and she required manual assistance to return to a standing position from a

   squatting position. Dr. Stephenson also assessed Tracy as being expected to stand and walk

   no more than one hour per workday because of low back pain, neck pain, and neuropathy,

   and she could be expected to sit no more than four hours per workday, with frequent breaks

   to stand or walk as needed. He assessed her as being able to carry less than five pounds

   occasionally and found she could never do floor-to-waist lifting. She would be unable to bed,

   stoop, or crouch due to low back pain and would have difficulty with manipulative activities

   including her hands and upper extremities because of numbness and weakness in her hands.

   Dr. Stephenson also stated that the limitations related back to Tracy's onset date of April 18,

   2015.

           Dr. Stephenson's assessment casts doubt on whether Tracy can do either the amount

   of walking required, or the amount of pushing and pulling required by light work. 4 In addition,

   Dr. Stephenson's assessment is inconsistent with the ALJ's finding that Tracy can occasionally

   stoop, kneel, crouch, crawl, and reach in any direction, and there is a reasonable probability

   that the ALJ would have found additional limitations in Tracy's RFC if Dr. Stephenson's

   report were considered. For these reasons, the court OVERRULES the Commissioner's



   4 Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects

   weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it
   requires a good deal of walking or standing, or when it involves sitting most of the time with some pushing or
   pulling of arm or leg controls. To be considered capable of performing a full range of light work, you must
   have the ability to do substantially all of these activities. 20 C.F.R. § 404.1567 (b).

                                                         9
Case 7:19-cv-00299-MFU-PMS Document 20 Filed 10/08/20 Page 10 of 10 Pageid#: 1036




   objection to the magistrate judge's finding that Tracy's case should be remanded for

   consideration of Dr. Stephenson's report.

                                           CONCLUSION

             For the reasons stated, the court finds no error in the magistrate ·judge's conclusion

   that this case should be remanded for consideration of additional evidence. As such, the

   magistrate judge's report and recommendation will be adopted in its entirety and this case will

   be remanded to the Social Security Administration pursuant to sentence six of 42 U.S.C. §

   405(g).

             An appropriate Order will be entered.

                                                Entered:   Qc_,'fob.,e- ~ )-c),}-...&"



                                                Michael F. Urbanski
                                                Chief United States District Judge




                                                     10
